Citation Nr: 0834151	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and delusional behavior.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from September 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes the VA Forms 9, Appeal to Board of Veterans' 
Appeals, submitted by the veteran in February 2004, March 
2004, and April 2004 variously requested a Board hearing in 
Washington, DC or a Travel Board hearing.  However, April 
2004 correspondence from the veteran's representative 
indicated that the veteran was unable to attend any hearing 
due to his age and health and that the hearing request was 
withdrawn.

In a decision dated December 2005, the Board denied service 
connection for an acquired psychiatric disorder, to include 
depression and delusional behavior.  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  

In November 2007, the Secretary filed a Motion to Vacate and 
Remand.  In December 2007, the appellant's attorney filed a 
Reply Brief agreeing with the reasons for the Secretary's 
November 2007 motion.  There was no "joint motion" from the 
parties. 

By order dated in March 2008, the Court granted a "joint 
motion to remand" the appeal for compliance with "the 
instructions in the joint motion."  

The Board will address all issues raised by both the 
Secretary and the appellant's attorney although there is no 
"joint motion" for remand of record.

In August 2008, the appellant's attorney submitted an 
independent medical evaluation to the Board and waived RO 
review of this evidence in the first instance.  Notably, 
however, this statement raises for the first time the issue 
of service connection for post-traumatic stress disorder 
(PTSD).  

The Board notes that complaints, findings, and diagnosis of a 
psychiatric disorder in service, or shortly thereafter, 
although relevant to claims for psychiatric disorders 
generally, are not necessarily relevant to a claim for 
service connection for PTSD, the manifestations of which are 
often delayed for some time after the experience of a 
stressor.  38 C.F.R. § 3.303(d).  Moreover, specific 
regulatory requirements must be met to establish service 
connection for PTSD.  38 C.F.R. § 3.304(f); see also Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), rev'g 5 Vet. 
App. 549 (1993).  

Based on the above, the Board finds that a claim of service 
connection for PTSD is separate and distinct from a claim of 
service connection for an acquired psychiatric disorder other 
than PTSD, to include depression and delusional behavior.

Further, the Board finds that the two issues are not 
inextricably intertwined.  The Board can successfully 
adjudicate the claim of entitlement to service connection for 
an acquired psychiatric disorder, to include depression and 
delusional behavior, without adjudicating the claim of PTSD.  
The veteran's claim for service connection for PTSD involves 
a separate and distinct claim (based on a separate 
regulation) from the claim for a psychiatric disorder that is 
currently on appeal, and is referred to the RO for 
appropriate action.

Simply stated, remanding this case to the RO, further 
delaying the full adjudication of this case in order for the 
RO to adjudicate the very new claim of service connection for 
PTSD is not required and would be unconscionable in light of 
the age of the veteran.  The two claims can be adjudicated 
separately without prejudice to the veteran.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDING OF FACT

The preponderance of the lay and medical evidence 
demonstrates that the veteran's currently diagnosed 
psychiatric disorders were not manifest in service, that a 
psychosis was not manifest to a compensable degree within one 
year from service, and that the currently diagnosed 
psychiatric disorders first manifested many years after 
service are not shown to have a nexus to service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include depression and delusional behavior, is not 
established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases, including psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran alleges that he incurred a 
psychiatric disorder in service as a result of exposure to 
explosions from tank and Howitzer gunfire during combat 
training.  He asserts that these explosions "shattered" his 
nervous system and resulted in a hospitalization for a 
nervous breakdown.  He recalls that, as a result of his 
nervous disorder, his military occupational specialty (MOS) 
was changed to a "DUTY SOLDIER."  He claims that he 
continued to receive treatment for a psychiatric disorder 
immediately following his discharge from service.

When a veteran's service medical records are not available, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule, are heightened.  See 
Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  
The RO has made numerous requests for service medical 
records, which were unsuccessful.  

The claims folder does contain the report of the veteran's 
July 1946 separation examination.  At that time, the veteran 
answered "no" to the question as to whether he had any 
current wound, injury or disease that was disabling.  He also 
reported "none" for listing all significant diseases, 
wounds, and injuries, providing evidence against this own 
claim.   

The examiner diagnosed the veteran's psychiatric diagnosis as 
"none."  Thus, the available service medical records 
include statements from the veteran and opinion from an 
examiner that detract from, rather than support, his current 
allegations.

The claims folder also contains the veteran's Separation 
Qualification record showing that he served in "Basic 
Armored" for 4 months of service, and as a "DUTY SOLDIER 
III" for the remaining 18 months of his service.

Post-service, the available evidence of record first 
documents treatment for psychiatric symptoms in 1984, some 38 
years after the veteran's separation from service, when the 
veteran presented for treatment at the VA Medical Center in 
Houston, Texas.  The diagnoses at that time included major 
depression and a dysthymic disorder.  Thereafter, there is 
evidence of private psychiatric treatment in 1985 with 
diagnoses of major affective disorder, depression and 
depressive-type psychosis.  

Notably, none of this evidence includes any statement of the 
veteran concerning psychiatric symptoms in service.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

The record indicates that the veteran was deemed disabled by 
the Social Security Administration for purposes of disability 
benefits effective from 1986 due to diagnosed affective 
disorders, including depression.  The veteran contends that 
this information supports his claim for service connection.  

The Board notes that the Social Security Administration 
destroyed the veteran's disability file, so that the 
associated medical records are not available for review.  
However, the information received from the Social Security 
Administration fails to demonstrate any diagnosed disability 
prior to 1984, providing more evidence against this claim. 

In light of the above, the only evidence tending to support 
the veteran's claim consists of the statements by the veteran 
and his spouse concerning the onset and treatment for his 
psychiatric symptoms.  As such, the Board must carefully 
scrutinize the credibility and weight to assign to these 
statements.  

As stated above, the veteran denied having any significant 
disabilities on his July 1946 separation examination, which 
is entirely inconsistent with his current allegation of a 
psychiatric hospitalization during service.  The examiner's 
psychiatric diagnosis of "none" is also inconsistent with 
the veteran's allegation of a chronic psychiatric disability 
having its onset in service.  Thus, this lay and medical 
evidence at the time of separation from service weighs 
heavily against the claim, and places into question the 
credibility of the veteran's current allegations.

The veteran's Separation Qualification Record sheds no light 
on his allegations that his MOS was changed for psychiatric 
reasons.  All this form shows is that his MOS from Basic 
Armored to Duty Soldier III occurred in line with a grade 
promotion.

In his original Application for Compensation and/or Pension 
(VA Form 21-526) received in April 2003, the veteran provided 
a written narrative of his in-service and post-service 
experiences and psychiatric treatment.  He asserted that he 
spent "9 months" training as a tank gunner which resulted 
in a hospitalization at Fort Knox Army Hospital due to an 
extreme nervous condition, shattered nerves and being "shell 
shocked."  

As noted in his Separation Qualification Record, the veteran 
only spent 4 months with a Basic Armored MOS lending further 
evidence which detracts from the reliability and credibility 
of his allegations, undermining the veteran's creditability 
with the Board. 

In his April 2003 written narrative, the veteran refers to 
his first post-service psychiatric treatment as occurring in 
"1967" by "Dr. Lotesa," which involved shock treatments 
and medication.  He reiterated this history of treatment in a 
"List of Doctors and Hospitals" submitted in June 2003.

On the other hand, the veteran first reported psychiatric 
treatment from Dr. Lotesa "[d]uring the years 1946 through 
1981" in a statement received in September 2003, undermining 
his previous statement. 

The Board, therefore, must make a credibility determination 
as to the truthfulness of these inconsistent assertions.  The 
Court has held that it is appropriate for the Board to look 
to the Federal Rules of Evidence in evaluating the probative 
value to assign for pieces of evidence.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997).

The Board finds as instructive the veteran's statements to 
his VA physicians in May 1984, which correlates to the first 
documented treatment for psychiatric symptoms, regarding his 
past medical history.  At this time, the veteran reported 
electric shock treatment (ECT) "x18 in 1968."  Notably, he 
did not report any previous psychiatric symptoms or 
treatment.  This statement is entirely consistent with his 
original statements of treatment submitted in April and June 
2003.  

The Board also finds that it bears the indicia of reliability 
as being made in the context of seeking appropriate medical 
treatment.  See LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

The veteran's current allegations of psychiatric treatment 
since his discharge from service in 1946 directly contradicts 
his initial written statements and the history provided to VA 
clinicians in 1984, undermining his credibility with the 
Board.  He indicates that the physician is deceased and that 
his records are not available, such that confirmation of 
treatment is not possible.  

The Board takes note that his current allegations were 
provided in September 2003, in direct response to the RO's 
initial denial of his claim in August 2003.  In this 
decision, the RO noted that "post service medical records do 
not show evidence of any treatment or diagnosis of a mental 
condition until your records of 1984 and 1985."  As noted by 
the Court, a pecuniary interest in the outcome of a 
proceeding may affect the credibility of a claimant's 
statements and testimony.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).

In evaluating all of the evidence in the context of the 
record, the Board finds that the veteran's allegations of in-
service psychiatric treatment and continuity of symptoms to 
be untrustworthy and entitled to no probative value.  To the 
extent that any probative value can be assigned, such value 
is overwhelmingly outweighed by his statements upon 
separation in July 1946, his statements to his treating 
physicians in 1984, and his initial written statements in 
April and June 2003.  These latter statements are more 
trustworthy and consistent with the overall evidentiary 
record, providing highly probative evidence against this 
claim.

The Board also acknowledges the written statements submitted 
by the veteran's spouse in support of this claim.  She 
recalls having met the veteran in 1944, having corresponded 
with him during service, and having married him in September 
1947.  She reiterates his claim of a psychiatric 
hospitalization in service, and treatment from Dr. Lotesa 
beginning in 1946.  

Notably, the statements she signed bear the same penmanship 
style and grammatical errors (e.g., "explotions") of the 
veteran's own letters.  These letters were first submitted 
after the RO's August 2003 denial, and the Board cannot 
discount that the veteran's spouse also has a pecuniary 
interest in this matter.  Again, the probative value of her 
statements are overwhelmingly outweighed by the veteran's 
statements upon separation in July 1946, his statements to 
his treating physicians in 1984, and his initial written 
statements in April and June 2003.

The Board further acknowledges the August 2008 independent 
medical evaluation report from Dr. G.L.W., who is a Board-
certified Family Practitioner.  This physician documents the 
veteran's assertions of the onset of insomnia, anxiety and 
severe nightmares after exposure to repeated explosions and 
stress during tank gunner training.  This report made no 
mention of a psychiatric hospitalization, but included an 
allegation that the veteran's MOS was changed.  The veteran 
claimed continuity of this symptomatology followed by post-
service depression and delusional behavior.  This physician 
opined that the veteran's depression and delusional behavior 
had its origins in service, and that the veteran currently 
holds a diagnosis of PTSD.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion on when it is based exclusively on the recitations of 
a claimant that have been previously rejected.)  

As indicated above, the Board has rejected the veteran's 
allegations of in-service and immediate post-service 
psychiatric symptomatology, and the opinion offered by Dr. W. 
lacks any evidentiary value concerning the issue on appeal.

Other than the statement from Dr. W., the record contains no 
competent evidence that the veteran's currently diagnosed 
psychiatric disorders are causally related to active service, 
or that a psychosis manifested within the first postservice 
year.  The veteran has offered his personal opinion that his 
psychiatric disorder is related to service, specifically, 
repeated exposure to loud explosions.  However, he is a lay 
person, not trained in medicine or psychiatry, and as such is 
not competent to offer an opinion on matters requiring 
medical expertise.  Accordingly, his assertion as to etiology 
of his psychiatric disorder is no competent evidence required 
to establish service connection.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.

Further, the Board has found that his statements regarding 
continuity of symptoms and treatment since World War II are 
not credible. 

In summary, the Board finds that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder, to include depression and delusional 
behavior.  38 U.S.C.A. § 5107(b).  That is, based upon the 
entire evidentiary record, the Board finds that the most 
credible lay and medical evidence in this case demonstrates 
that the veteran's currently diagnosed psychiatric disorders 
were not manifest in service, that a psychosis was not 
manifest to a compensable degree within one year from 
service, and that his currently diagnosed psychiatric 
disorders first manifested many years after service are not 
shown to have a nexus to service.  The evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor. The appeal is denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

A pre-adjudicatory RO letter dated May 2003 advised the 
veteran of the types of evidence and/or information deemed 
necessary to substantiate his claim as well as the relative 
duties upon himself and VA in developing his claim.  He was 
further advised to send the needed evidence directly to the 
RO, and that it was his responsibility to provide any records 
that weren't in the possession of a Federal department or 
agency.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A pre-
adjudicatory RO letter in June 2003 advised the veteran of 
alternative forms of evidence that could substitute for his 
missing service medical records.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the actions of the veteran and his attorney 
have demonstrated actual knowledge of the evidentiary 
requirements.  The veteran has submitted lay statements 
attesting to continuity of symptomatology, although such 
statements are found to lack probative value as being 
inconsistent with the overall evidence of record.   The 
veteran, through his attorney, also submitted a medical 
opinion in support of his claim, although that opinion was 
rejected as being based upon a rejected factual history.  
Nonetheless, the fact is established that the veteran and his 
representative have actual notice of the evidentiary 
requirements.

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  As 
the claim remains denied, the downstream issues of assigning 
a disability rating and effective date of award are not 
implicated.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the RO has secured the veteran's VA treatment 
records and made extensive attempts to locate his service 
medical records.  As noted above, service medical records, 
with the exception of the separation examination, are not 
available.  The National Personnel Records Center (NPRC) has 
indicated that they were destroyed in the fire at that 
facility in 1973.  Where service medical records are presumed 
destroyed, this duty is heightened and includes the 
obligation to search for alternate medical records.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992). 

The RO attempted to secure records from the Surgeon General's 
Office, but was informed in June 2003 that there were no such 
records available. The RO also requested morning and sick 
reports for the period identified by the veteran, but was 
again advised in August 2003 that there was nothing of any 
relevance.  Furthermore, the record contains a June 2003 
letter from the Patient Administration Division of Fort Knox 
indicating that they have no records of the veteran's 
treatment in their possession, and a December 2003 letter 
from Fort Dix indicating having no records pertaining to the 
veteran.  The Board is satisfied that all necessary steps to 
secure service medical records and to explore alternative 
forms of evidence.  Any additional efforts would be futile.  
38 U.S.C.A. § 5103A(b).

The veteran's representative has argued that the RO failed to 
comply with the Board's March 2005 remand instruction to 
secure the veteran's disability claim records from the Social 
Security Administration.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Although it does appear that the RO did not in 
fact issue a request for records to the Social Security 
Administration, the veteran himself did so following the 
remand and provided copies of the responses to the RO.  As 
discussed above, the disability file has been destroyed.  The 
veteran's representative has not suggested how the veteran 
would benefit from a remand to the RO for an additional 
request for the destroyed file.  Therefore, although the RO 
has not technically complied with the Board's remand, the 
Board finds no prejudice to the veteran in this case that 
would require a remand.  See Soyini v. Derwinski, 1 Vet. App. 
541 (1991) (the Court would not require strict adherence to 
technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).  The 
Board will not remand a case in order to obtain a Social 
Security record that clearly does not exist. 

The veteran has provided additional VA medical records, a 
statement from a VA physician's assistant, private medical 
records, private insurance billing statements, a medical 
opinion concerning the onset and etiology of his psychiatric 
disorder and numerous personal statements from himself and 
his wife.  He has not authorized VA to obtain any other 
private evidence.  In addition, following the March 2005 
Board remand, the veteran personally requested from the 
Social Security Administration documents associated with his 
disability claim.  He provided the RO with copies of the 
responses received.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.  The veteran has 
been examined by VA and non-VA medical professionals and 
those records are with the claims files.  As held above, the 
Board finds that the credible evidence establishes that the 
veteran has not manifested persistent or recurrent symptoms 
of disability since service.  Overall, the veteran's 
allegations of in-service psychiatric symptoms and treatment 
are not deemed credible.  

On such a record, the Board finds that obtaining medical 
opinion based upon the veteran's rejected report of in-
service treatment and symptoms since service would not result 
in any evidence capable of substantiating the claim, as an 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann, 5 Vet. 
App. at 233; Reonal, 5 Vet. App. at 461.  In other words, any 
medical opinion which provided a nexus between the veteran's 
claimed disability and his military service would necessarily 
be based solely on the veteran's rejected assertions 
regarding what occurred in service.  The Board must make this 
factual determination, not an examiner. 

Simply stated, in a medical history provided by the veteran 
and his spouse that the Board has clearly and totally 
rejected, another medical evaluation in this case is not 
required and would serve no constructive purpose, even in 
light of the court decisions cited within November 2007 brief 
of the VA General Counsel.  

As service and post-service records provide no credible basis 
to grant this claim, and provide evidence against the claim, 
the Board finds no basis for a VA examination to be obtained.  
There is simply nothing under the law that "requires" a VA 
examination to be held when the result of a VA examination 
can not provide a basis to grant the claim (in light of the 
findings above).  The Board has found that the post-service 
records in this case, including statements from the veteran 
himself, clearly indicate a disability that began decades 
after service with no connection with service.  

It is important to note that the Board has found, 
notwithstanding any evidence submitted by the veteran and his 
attorney, that not only is there no credible "indication" 
of an association between service and the disability at 
issue, but that there is extensive evidence against such a 
finding, including the veteran's statements, which are 
clearly not credible, when taken as a whole.  The fact that 
the veteran himself contends that he suffers from 
"delusional" behavior only provides more support of this 
finding.  The facts of this case overwhelming support the 
denial of this claim. 

In adjudicating this case, it is important for the Court to 
note the fact that the veteran ended his military service in 
July 1946, more than 60 years ago.  A medical evaluation in 
2008 to determine if the veteran has a problem related to his 
service more than 60 years ago, in light of record that 
clearly indicates a problem that began decades later, serves 
no constructive purpose, particularly in light of the fact 
that the veteran's statements regarding his history have been 
found to be not credible.  The parties are asking the Board 
to place a VA examiner in the role of fact finder in light of 
facts that are found to overwhelmingly support the denial of 
this claim. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disorder, to 
include depression and delusional behavior, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


